Exhibit 10.29.1 SUMMERVILLE SENIOR LIVING Granger Cobb President/CEO February 22, 2005 Herbert Wolas General Residential Corporation 11437 Dora Pegita Drive Studio City, CA 91604-4340 Dear Herb: This letter is to memorialize our agreement with respect to the continuation of the lease between General Residential Corporation ("Lessor") and Summerville at Cobbco, Inc. ("Lessee") with respect to Casa Whittier. Provided that Lessor has entered into and is not in default under that certain Assisted Living Facility Lease, dated February 24, 2005 between Lessorand Lessee for the facility known as Summerville at Orange ("Orange Lease"), Lessor and Lessee hereby agree to extend that certain Lease of Improved Real Property, dated May 2, 1975 by and between Lessor and Lessee (by virtue of that certain Assignment and Estoppel agreement, dated June 1, 1999) for the facility known as Summerville at Whittier on the same terms and conditions, except that it will be on a month-to-month basis until either party shall provide the other with 30 days written notice to terminate. Please acknowledge your agreement by signing where indicated below and faxing back to me at (925) 866-8506. Sincerely, Granger Cobb President/CEO Acknowledged and Agreed: /s/ Herbert Wolas Herbert Wolas Its Authorized Agent General Residential Corporation 3000 Executive Parkway, Suite 530 ● San Ramon, California 94583-4254 ● 866-1999 ● Fax (925) 866-8506 Assisted Living Facility Lease This lease (hereafter "Lease") is made and entered into this 24th day of February, 2005 ("Effective Date") by and between General Residential Corporation, Delaware Corporation (hereafter "Lessor") and Summerville at Cobbco, Inc., a California Corporation (hereafter "Lessee"). WITNESSETH: That for and in consideration of the rental hereinafter reserved, and of the mutual covenants, agreements, and conditions hereinafter contained, Lessor does hereby lease, let, and demise unto Lessee and Lessee does hereby take, accept, and rent from Lessor, those certain premises (hereinafter referred to as the "Premises" or the "Facility") situated in the City of Orange, County of Orange, State of California, now commonly know as Summerville at Orange, 142 South Prospect Avenue, Orange, CA 92869 and more particularly described in Schedule A – Legal Description attached hereto and made a part hereof together with all easements, rights and appurtenances relating to the land and improvements and all fixtures and trade fixtures used in connection there with; together with all furnishings, equipment, supplies, inventory, and personal property located on or used in connection with the Premises and more particularly described in Schedule B – Inventory, and any replacements thereof, including intangibles belonging to the Lessor and used in connection with the Premises, such as trademarks, trade names, trade styles, service marks, and similar items. This Lease is made for the term and upon the covenants and agreements hereinafter expressed. ARTICLE I: TERM 1.01. The term of this Lease shall commence upon May 1, 2005, Commencement Date" or "Commencement"). 1.02. The initial term of this Lease ("Initial Term") shall, except as hereinafter provided, end at 11:59 pm on the 30th day of April, 2030 or twenty-five (25) years from the Commencement Date. As used herein, "Lease Year" means any twelve (12) month period that commences on the Commencement Date, or any anniversary of the Commencement Date. ARTICLE II: RENTAL 2.01. During the first year of the Lease Term, Lessee shall pay to Lessor as rent for the Premises an amount equal to $432,000 per year in equal monthly installments of $36,000. 2.02. Effective on the one-year anniversary date of the Commencement Date (i.e. beginning the 13th full month) and thereafter on each subsequent anniversary date during the Term hereof, including any extensions, the rent then in effect shall be increased by the percentage increase of the Consumer Price Index for all Urban Consumers for the Los Angeles/Long Beach Department of Labor, Bureau of Statistics as reported for the month prior ("CPI"); provided, however than in no event shall the percentage increase be less than 2.5% nor greater than 5.5% for any one year. 2.03. The rent for periods of tenancy of less than a month are to be calculated at a pro-rated daily rate. Rent is due and payable on the first (1st) day of each month, and each of the above rental amounts shall be paid on or before the ninth (9th)day of each such month in order to avoid imposition of a late charge. Any payment of rental amounts received by Lessor after the ninth (9th)day of any month shall incur a late charge equal to five percent (5%) of the rental amount then due, in order to compensate Lessor by this liquidated damage amount for damages suffered by reason of the late receipt of the rent amount from the Lessee. In addition, any payments still outstanding as of the fifteenth (15th) day of any month, including any late charges imposed, shall accrue interest in favor of Lessor in an amount equal to ten percent (10%) per annum until paid in full. 2.04. Upon the Commencement Date of the Lease, Lessee shall pay to Lessor first month's rent in the amount of $36,000. 2.05. Upon the Commencement Date of the Lease, Lessee shall pay to Lessor a deposit in the amount of $216,000 ("Security Deposit") to ensure the faithful performance of the terms and conditions of the Lease. Lessor may deposit the Security Deposit in its general account and is under no obligation to pay Lessee interest thereon. Provided Lessee is not in default pursuant to Article )(X, Lessee may apply $36,000 (one-sixth of the Security Deposit) toward the rental payments due May 1, 2006; June 1, 2006; May 1, 2007; June 1, 2007; May 1, 2008; and June 1, 2008. 2.06. Payments of rental hereunder are to be made to: General Residential Corporation Tax 11437 Dona Pegita Drive Studio City, CA 91604-4340 Attention: Herbert Wolas or to such other person or entity and at such other place as shall be designated in writing by notice given to Lessee, at least ten (10) days prior to next ensuing rental payment date. At the request of Lessor, payment will be made by wire transfer. 2.07. Whenever Lessee shall be prevented in whole or in material part from the free, uninterrupted and unimpeded enjoyment of the use of the Premises, and fixtures therein, by reason of default of the Lessor, or by reason of Lessor's making any repairs, alterations, extensions or additions to the Premises, (but this shall not imply an obligation for Lessor to make any repairs except as otherwise provided herein), or by reason of condemnation or by reason of any casualty or by reason of eminent domain proceedings, or by any taking or repair occasioned thereby, then and in such cases, Lessee shall be allowed an abatement of rent and other charges payable hereunder in whole or part based upon the duration and the extent of such interrupted enjoyment. In the event Lessee receives any insurance proceeds pertaining to a loss covered under this paragraph, Lessor shall be entitled to be paid from said proceeds in an amount equal to the monthly rent then due. ARTICLE III: POSSESSION 3.01. Lessee agrees that it is taking the property in "as is" condition. 3.02. The Lessor agrees that the Lessee, upon paying the rental and performing the covenants of this Lease, may quietly have, hold and enjoy the Premises during the Term. 3.03. Lessee shall not assume any of Lessor's duties, debts, liabilities, or obligations of any kind or nature and the consummation of the transaction contemplated herein shall not cause, effect or constitute the assumption by Lessee of any duties, debts, liabilities, or obligations of Lessor, which shall be and remain the sole and exclusive obligation of Lessor. ARTICLE IV: REPRESENTATIONS AND WARRANTIES OF LESSOR 4.01. Lessor hereby represents and warrants to Lessee that the statements set forth in this Article IV are true and correct in all respects as of the Effective Date, as of the Commencement Date of this Lease and at all times during the Term of this Lease. 4.02. Organization and Qualification. Lessor is a Delaware Corporation that is duly organized, validly existing and in good standing under the laws of the State of Delaware. Lessor has the full power and authority to carry on the business in which it is engaged, to own the Premises, and to execute and deliver and perform under this Lease. 4.03. Absence of Undisclosed Liabilities. Lessor has no debts, liabilities or obligations (whether absolute, accrued, contingent or otherwise) of any material nature whatsoever arising out of or relating to the Premises. 4.04. Absence of Changes or Events. Solely with respect to the Premises, lessor has not: (i)mortgaged, pledged or subjected to lien, charge, security interest or any other encumbrance or restriction on the Premises, or amended any similar document currently in effect with respect to such matters. (ii)sold, transferred, leased to others or otherwise disposed of any material asset, or canceled or compromised any material debt or claim, or waived or released any right of substantial value; (iii)received any notice of termination of any contract, lease or other agreement or suffered any damage, destruction or loss (whether or not covered by insurance) which, in any case or in the aggregate, has had or may have a Material Adverse Impact on the assets, operations or prospects of the Facility; (iv)instituted, settled or agreed to settle any litigation, action or proceeding before any court or governmental body relating to the Facility; (v)entered into any agreement or made any commitment to take any of the types of action described in subparagraphs (i) through (iv) above. 4.05. Title to and Condition of Premises; Leases. Lessor agrees to furnish to the Lessee, at Lessee's cost, a preliminary title report that evidences Lessor's good and marketable title to the Premises, which is subject to no leases, subleases, agreements, encumbrances, liens or defects in title other than those disclosed in Schedule D — Liens and Encumbrances attached hereto, such documents to be dated as of the Effective Date. 4.06. Brokers, Finders, etc.
